Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2022 has been entered.

Status of claims: 
Claims 1-10 have been cancelled and new claims 11-20 are presented. Claims 11-18 are process claims wherein claims 19-20 are product claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2012/0070612) in view of Krishnaiah (US 2011/0101554), further in view of Aksay.
Lee (2012/0070612) teaches a graphene material having wrinkles [0037] and a Id/Ig ratio of or D band/G band may be 0.2 or less, 0.01 or less, 0.001 or less, or 0 ("zero"), at which the graphene has no defects (See [0064]). 
Lee may not teach density.
Krishnaiah (US 2011/0101554) teaches a compressed graphene sheets having a density of about 2 g/cm3 [0027], which is considered an overlapping range (see claims). The graphene may have atomic scale kinks (or wrinkles) (see [0021] and claims). 
 The combined art would be considered to produce substantially identical density given the same starting material and processes; alternatively; it would have been obvious to one of ordinary skill in the art at the time of filing to provide known densities of compressed graphene dependent upon the desired use that are taught to be useful in the art such as above.   
Krishnaiah (US 2011/0101554) teaches forming graphene sheets from a variety of precursors compressing them in a closed vessel and heating or annealing (See claims and Examples). 
However, all of the process steps may not be taught.
Aksay (US 2016/0115293) teaches graphene sheets can be formed from graphite or graphene oxide that undergo an annealing and reduction process (See [0010-0011]) by annealed in an inert gas at overlapping temperatures (see [0016, 0019, 0021]) at overlapping range of temperature changes (see [0016-0018]).  During the course of annealing/reduction the temperature is taught to be varied within the disclosed ranges encompassing the claimed ranges of claim 11 (see [0017, 0020]).  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to provide variable temperatures such as claim 11 elements 2, 3, 4 within the overlapping ranges of varied temperatures.  
Regarding claim 1, Aksay teaches graphite (bulk graphene) oxide and exfoliating it to separate the graphene sheets so appears to teach larger scale graphite starting material (See [0013] figures), which would encompass or render obvious larger than 100 micrometer average size graphene or graphene oxide, per claim 20.
The art does not teach a debris content and therefore is considered to meet the claims absent a showing to the contrary. Further, given the same solvents (see below) and composition of particles (graphene oxide) and size one of ordinary skill would expect the same distribution coefficient or alternatively; it would have been obvious to one of ordinary skill to provide distribution within the claimed range in order to form a solution as desired for formation of graphene film. 
The graphene can be put in to solution to form a dispersion using an ultrasonic device (see [0034]). 
Aksay teaches polyethylene glycol (a small organic molecule) (See [0035]). 
Aksay teaches molded articles which would render obvious a “high” pressure as claimed. 
The art teaches forming graphene sheets from intercalated graphite oxide (and ultrasonically) and reducing it with the claimed reducing agents including hydrazine, as a reducing agent (see [0010-0011]). 
The pressure used to compress or mold the article is dependent upon the properties desired of the final product, such as variable densities taught by the reference, and would be obvious to optimize dependent upon the final product desired, including layers or other additives provided. 
Aksay teaches flocculating dispersion and filtering or filter pressing the graphene (see [0039]). 
Graphite oxide (bulk or large sized graphene) can be produced by acid treatment (see [0013]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide an acid resistant material screen for filtering the graphene material per claims. 
Regarding claims to graphene “micro-air bags”, the applicant’s specification described these as formed from acid treatment of the graphene. This same process is performed in the prior art and therefore would be considered to oxide the graphene and form the micro air bags as claimed.    
Regarding claims 19-20, these are product or product by process clams and do not necessarily require the claimed process. Wherein the product is otherwise taught or rendered obvious, as above, the product is considered to be taught by the reference even if its produced by a different process.


Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (2012/0070612) in view of Krishnaiah (US 2011/0101554), further in view of Aksay in view of Lee (2).
Askay does not teach a Hummer method per new claim 15. 
Lee (2) (US 2012/0205606) teaches forming graphene oxide from a Hummer method providing a sulfuric acid and potassium permanganate mixture of to disperse and oxidize graphite (see [0014, 0041]).  
Regarding claim 6, the pressure used to compress or mold the article is dependent upon the properties desired of the final product and would be obvious to optimize dependent upon the final product desired, including layers or other additives provided. 
Per claim 15 (B and C), Lee teaches washing with a dilute (water) and hydrogen peroxide to get rid of potassium permanganate (See [0041]). 
Regarding claim 15 (C), Lee teaches acid washing (See [0051-0053]), which would render obvious washing to exfoliate the graphite material. 
In addition to the primary reference Lee teaches filtering of a suspension [0044] to form films. 
Regarding claim 15 (D), Askay teaches using physical exfoliation or separation techniques to peel the graphene planes apart (See [0009]).  Therefore it would have been obvious to employ the claimed peeling techniques as physical separation techniques as claimed. 
Regarding claim 16, the art (Lee) teaches a modified hummer method and the claimed solvents, while Aksay teaches overlapping reaction times, it would have been obvious to provide the claimed ratios in order to optimize the Hummer method, and provide for exfoliation, as claimed.     
Regarding claim 16, given the teachings of a Hummer method and the same compositions one of ordinary skill, familiar with the hummer method would have known at the time fo filing to provide variable processing conditions and would have varied them to obtain overlapping processing conditions to those claimed absent a showing of criticality and unexpected results. 
Regarding claim 17, Aksay teaches flocculating dispersion and filtering or filter pressing the graphene (see [0039]). Therefore it would have been obvious to provide a screening for filtration and provide an acid resistant material such as titanium alloy in order to filter acid solutions of the Hummer methods. 
Lee further teaches a step of washing with dilute sulfuric acid per claims 16 and 18 and consistent with claim 15 above. 
Regarding claims to ratios of solutions or graphene, the art teaches mixing the same compositions for the same purpose and therefore it would have been obvious to optimize the concentrations, times, and temperatures or other processing conditions within the scope of the art in order to provide the best resulting material.  
Regarding claims to graphene “micro-air bags”, the applicant’s specification described these as formed from acid treatment of the graphene. This same process is performed in the prior art and therefore would be considered to oxide the graphene and form the micro air bags as claimed.    


Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive.
Applicant has argued that the art does not teach the elements of claim 11.  
Aksay (US 2016/0115293) teaches graphene sheets can be formed from graphite or graphene oxide that undergo an annealing and reduction process (See [0010-0011]) by annealed in an inert gas at overlapping temperatures (see [0016, 0019, 0021]) at overlapping range of temperature changes (see [0016-0018]).  During the course of annealing/reduction the temperature is taught to be varied within the disclosed ranges encompassing the claimed ranges of claim 11 (see [0017, 0020]).  
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to provide variable temperatures such as claim 11 elements 2, 3, 4 within the overlapping ranges of varied temperatures.  
See rejection above. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783